Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Kirsten Grueneberg on Friday, September 24, 2021 @3:11 pm via a voice mail message.

The application has been amended as follows: 
In the Claims
Claim 1, line 3 of the claim: 
add -- a--  before “starting material;” .

Claim 1, line 4 of the claim: 
add  -- with at least one epoxy group --  after 
“the compound” .

Claim 2, line 8 of the claim: 
add  -- of formula Ia --  after  “the compound”.

Claim 2, line 14 of the claim: 
add  -- obtain --  after  “sulfur to” .

Claim 4, line 3 of the claim: 
delete “groups” .

Claim 5, line 2 of the claim: 
replace “groups R1a to R4”  with 
-- R1a to R4a -- .

Claim 6, line 7 of the claim: 
replace “representing”  with  -- represents -- .

Claim 6, line 8 of the claim: 
replace “representing”  with  -- represents -- .

Claim 6, line 10 of the claim: 
add  -- of formula Ib--  after  “the compound” .

Claim 7, line 2 of the claim: 
delete “groups” .

Claim 7, line 2 of the claim: 
delete “group” .

Claim 14, line 3 of the claim: 
add  -- and --   before  “
    PNG
    media_image1.png
    94
    23
    media_image1.png
    Greyscale
”.



Cancel Claims 15-25.



Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to a process for the preparation of a compound with at least one five-membered cyclic monothiocarbonate group comprising reacting a compound with at least one epoxy group with phosgene or an alkyl chloroformate to obtain an adduct wherein the adduct formed is reacted with anionic sulfur to obtain the compound with at least one five-membered cyclic monothiocarbonate group.  
The novel and nonobvious aspect of this invention involves the use of phosgene or an alkyl chloroformate to form an adduct in the instant claimed process.  The closest prior art of record are to Nishiyama et al. {Tetrahedron, 62, 2006, 5803-5807} and Iskra et al. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 27, 2021
Book XXVI, page 211